Decided December 28, 1944. *Page 608 
It is ordered that a writ issue forthwith herein, directing the respondent court to annul the orders complained of [in an election contest], and to make an order addressed to the board of county canvassers of Yellowstone County, Montana, requiring the said board, at a time and place to be fixed by said order, which time shall be not more than five days from the making thereof, to reassemble and reconvene canvassing board, and to recount the ballots cast for the office of sheriff at election precincts numbered 5, 9, 17, 20, 23, 35 and 43 of Yellowstone county, at the general election held on November 7, 1944. This order is made by the undersigned Justices with the assent of the district judges sitting in this cause, for the reason that the public interest will be served thereby, written opinion to follow. Signed by the Chief Justice, Howard A. Johnson, and by Associate Justices C.F. Morris and Hugh R. Adair. (Written opinion filed January 19, 1945.)